                            UNITED STATES DISTRICT COURT
                            SOUTHERN DISTRICT OF FLORIDA

                              Case No. 19-cv-62428-BLOOM/Valle

BETTY ALEXIDOR,

       Plaintiff,

v.

BILL DEBLASIO, JOSLYN CARTER,
and STEVEN BANKS,

      Defendants.
________________________________/

                     ORDER ON MOTION FOR LEAVE TO PROCEED
                      IN FORMA PAUPERIS AND DISMISSING CASE

       THIS CAUSE is before the Court upon the pro se Plaintiff’s Motion for Leave to Proceed

in Forma Pauperis, ECF No. [3] (the “Motion”), filed in conjunction with Plaintiff’s Complaint,

ECF No. [1] (the “Complaint”). Plaintiff Betty Alexidor (“Plaintiff” or “Alexidor”) has not paid

the required filing fee and, thus, the screening provisions of 28 U.S.C. § 1915(e) are applicable.

The Court has carefully reviewed the Complaint, the Motion, and the record in this case, and is

otherwise fully advised in the premises. For the reasons that follow, Plaintiff’s Complaint is

DISMISSED WITHOUT PREJUDICE and the Motion is DENIED AS MOOT.

       Fundamental to our conception and system of justice is that the courthouse doors will not

be closed to persons based on their inability to pay a filing fee. Congress has provided that a court

“may authorize the commencement . . . or prosecution of any suit, action or proceeding . . . or

appeal therein, without the prepayment of fees . . . therefore, by a person who submits an affidavit

that includes a statement of all assets such [person] possesses that the person is unable to pay such

fees . . . .” 28 U.S.C. § 1915(a)(1); see Martinez v. Kristi Kleaners, Inc., 364 F.3d 1305, 1306 n.1
                                                             Case No. 19-cv-62428-BLOOM/Valle


(11th Cir. 2004) (interpreting statute to apply to all persons seeking to proceed in forma pauperis

(“IFP”)). Permission to proceed in forma pauperis is committed to the sound discretion of the

court. Camp v. Oliver, 798 F.2d 434, 437 (11th Cir. 1986); see also Thomas v. Chattahoochee

Judicial Circuit, 574 F. App’x 916, 916 (11th Cir. 2014) (“A district court has wide discretion in

ruling on an application for leave to proceed IFP.”). However, “proceeding in forma pauperis is a

privilege, not a right.” Camp, 798 F.2d at 437.

       In addition to the required showing that the litigant, because of poverty, is unable to pay

for the court fees and costs, Martinez, 364 F.3d at 1307, upon a motion to proceed in forma

pauperis the Court is required to examine whether “the action or appeal (i) is frivolous or

malicious; (ii) fails to state a claim on which relief may be granted; or (iii) seeks monetary relief

against a defendant who is immune from such relief.” 28 U.S.C. § 1915(e)(2). If the Court

determines that the complaint satisfies any of the three enumerated circumstances under Section

1915(e)(2)(B), the Court must dismiss the complaint.

       A pleading in a civil action must contain “a short and plain statement of the claim showing

that the pleader is entitled to relief.” Fed. R. Civ. P. 8(a)(2). Although a complaint “does not need

detailed factual allegations,” it must provide “more than labels and conclusions, and a formulaic

recitation of the elements of a cause of action will not do.” Bell Atl. Corp. v. Twombly, 550 U.S.

544, 555 (2007); see Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009) (explaining that Rule 8(a)(2)’s

pleading standard “demands more than an unadorned, the-defendant-unlawfully-harmed-me

accusation”). Nor can a complaint rest on “‘naked assertion[s]’ devoid of ‘further factual

enhancement.’” Iqbal, 556 U.S. at 678 (quoting Twombly, 550 U.S. at 557 (alteration in original)).

“[A] complaint must contain sufficient factual matter, accepted as true, to ‘state a claim to relief

that is plausible on its face.’” Id. (quoting Twombly, 550 U.S. at 570). Importantly, “[p]ro se




                                                  2
                                                              Case No. 19-cv-62428-BLOOM/Valle


pleadings are held to a less stringent standard than pleadings drafted by attorneys and [are] liberally

construed.” Tannenbaum v. United States, 148 F.3d 1262, 1263 (11th Cir. 1998). “But the leniency

accorded pro se litigants does not give a court license to serve as de facto counsel for a party or to

rewrite an otherwise deficient pleading to sustain an action.” Matthews, Wilson & Matthews, Inc.

v. Capital City Bank, 614 F. App’x 969, 969 n.1 (11th Cir. 2015) (citing GJR Invs., Inc. v. Cty. of

Escambia, Fla., 132 F.3d 1359, 1369 (11th Cir. 1998), overruled in part on other grounds by

Randall v. Scott, 610 F.3d 701, 709 (11th Cir. 2010)).

        The Complaint in this case must be dismissed because it fails to state a claim. In order to

state a claim under 42 U.S.C. § 1983, a plaintiff must plead that she was (1) deprived of a right;

(2) secured by the Constitution or laws of the United States; and (3) that the alleged deprivation

was committed under color of state law. See Am. Mfrs. Mut. Ins. Co. v. Sullivan, 526 U.S. 40, 50

(1999); Rayburn v. Hogue, 241 F.3d 1341, 1348 (11th Cir. 2001). In the Complaint, Alexidor

alleges that she has been receiving a Special One Time Assistance (“SOTA”), pursuant to which

Defendants offered her a housing deal that would pay her security deposit and rent for a full year.

She alleges further that when she called the SOTA program number, she was told that she no

longer qualified for certain benefits because she lives out of state (presumably meaning outside of

New York). As a result, Plaintiff contends that the SOTA program is misleading and requests

declaratory and injunctive relief, including that the Court continue her grant from the SOTA

program.

        Although the Court liberally construes pro se pleadings, the Court is not free to construct

causes of action for which adequate facts are not pleaded. Indeed, although Alexidor states

conclusively that Defendants violated her Fifth and Fourteenth Amendment rights to due process,

property, life, and liberty, the Complaint does not set forth sufficient facts to state plausible claims




                                                   3
                                                             Case No. 19-cv-62428-BLOOM/Valle


based on these theories. As the Court is unable to ascertain any plausible claim for relief from

Plaintiff’s allegations, the instant action must be dismissed.

       Accordingly, it is ORDERED AND ADJUDGED as follows:

             1. The Complaint, ECF No. [1], is DISMISSED WITHOUT PREJUDICE.

             2. Plaintiff’s Motion, ECF No. [3], is DENIED AS MOOT.

             3. The Clerk of Court is directed to CLOSE this case.

       DONE AND ORDERED in Chambers at Miami, Florida, on September 30, 2019.




                                                         _________________________________
                                                         BETH BLOOM
                                                         UNITED STATES DISTRICT JUDGE
Copies to:

Betty Alexidor, pro se
9260 NW 16th Street
Pembroke Pines, Florida 33024




                                                  4
